      Case 3:19-bk-32780-SHB      Doc 61 Filed 02/05/20 Entered 02/05/20 14:41:27              Desc
                                   Main Document Page 1 of 1




SO ORDERED.
SIGNED this 5th day of February, 2020

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




         ________________________________________________________________



                            IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TENNESSEE
                                       NORTHERN DIVISION


IN RE:          Jessica Marie Allen-Cooper                        #19-32780-SHB
                320 Bona Road
                Knoxville, TN 37914
                SS#: xxx-xx-3388                                  Chapter 13

                SS#: xxx-xx-

                                ORDER VACATING IRS REFUND ORDER

         ORDERED that the order entered in the above proceeding directing the Internal Revenue Service
to transmit to the Chapter 13 Trustee any tax refunds to which the Debtor(s) may be entitled is hereby
vacated.
                                                   ###
         APPROVED FOR ENTRY:

         s/ Gwendolyn M. Kerney
         GWENDOLYN M. KERNEY, #07280
         Chapter 13 Trustee
         P.O. Box 228
         Knoxville, TN 37901
         (865) 524-4995

cc:      Gwendolyn M. Kerney, Chapter 13 Trustee
         Internal Revenue Service
         Richard M. Mayer and/or John P. Newton, Attorney for Debtor(s)
         JESSICA MARIE ALLEN-COOPER / , DEBTOR(S)
